DETAILED ACTION
This non-final Office action is responsive to the application filed September 24th, 2018. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/18 and 3/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim 
Step 1: Independent claims 1 (system), 13 (method), and dependent claims 2-12, and 14-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. a machine), claim 9 is directed to a method (i.e. a process).
Step 2A Prong 1: The independent claims are directed toward receiving a first request message transmitted from a first user device, the first request message providing data to indicate a pick-up location and a destination in a network area stored in a memory of a computing device; identifying a first carrier unit in the network area available to respond to the first request message based on the first request message and stored carrier unit operating conditions; generating a first response instruction, the first response instruction providing data to indicate the pick-up location of the first request message; -20- WO 2017/164922 PCT/US2016/049632transmitting the first response instruction to the first carrier unit; generating path data and destination data according to the first response instruction and the first request message, the path data identifying a route in the network area from the pick-up location to the destination, the destination data identifying the destination in the network area; transmitting the path data and the destination data to the first carrier unit; and updating the stored carrier unit operating conditions based on the first request message, the first response instruction, and the path data and the destination data (Organizing 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a first request message transmitted from a first user device, the first request message providing data to indicate a pick-up location and a destination in a network area; transmitting the first response instruction to the first carrier unit; transmitting the path data and the destination data to the first carrier unit; and updating the stored carrier unit operating conditions based on the first request message, the first response instruction, and the path data and the destination data” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system, comprising: a computer comprising a processor and a memory, the memory storing instructions executable by the 
In addition, dependent claims 2-12 and 14-20 further narrow the abstract idea and dependent claims 2, 6, 11, 14, and 18-20  additionally recite “receive a second request message transmitted from a second user device, the second request message providing data to indicate a second pick-up location and a second destination in the network area”, “receive a query for alternate instructions based on a detected obstruction”, “transmit alternative instructions including data identifying an alternate path in the network area around the detected obstruction”, “transmit event instructions to the first sub-group”, and “transmit a grouping of response instructions to the first sub-group” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “memory stores further instructions executable by the processor” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system, comprising: a computer comprising a processor and a memory, the memory storing instructions executable by the processor; a network; a first 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 13-20; and system claims 1-12 recite “A system, comprising: a computer comprising a processor and a memory, the memory storing instructions executable by the processor; a network; a first user device; a first carrier unit”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0014-0018 and Figures 1-3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a first request message transmitted 
In addition, claims 2-12 and 14-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 6, 11, 14, and 18-20  additionally recite “receive a second request message transmitted from a second user device, the second request message providing data to indicate a second pick-up location and a second destination in the network area”, “receive a query for alternate instructions based on a detected obstruction”, “transmit alternative instructions including data identifying an alternate path in the network area around the detected obstruction”, “transmit event instructions to the first sub-group”, and “transmit a grouping of response instructions to the first sub-group” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hileman (U.S 2007/0073552 A1).
Claims 1 and 13
Regarding Claim 1, Hileman discloses the following:
A system, comprising: a computer comprising a processor and a memory, the memory storing instructions executable by the processor to [see at least Paragraph 0021 for reference to the present invention providing a system for evaluating and scheduling transportation needs and calculating transportation charges; Paragraph 0022 for reference to the server system including a server for housing user system information as well as processing and responding to requests for information from user system; Paragraph 0023 for reference to the server including a processor, a memory, and a database; Figure 1 and related text regarding the system for performing functions of the transportation system] 
receive a first request message transmitted from a first user device, the first request message providing data to indicate a pick-up location and a destination in a network area stored in the memory
identify a first carrier unit in the network area available to respond to the first request message based on the first request message and stored carrier unit operating conditions [see at least Paragraph 0029 for reference to the server determining possible transport routes based on the transportation request information including the vehicles in the system capable of providing the requested transportation; Figure 2 and related text regarding item 202 ‘Server evaluates transportation request information and determines transportation options, including available routes and associated charges’; Figure 3 and related text regarding item 302 ‘Server determines possible transportation routes based on transportation request information’ and item 304 ‘Server determines vehicle transportation information for vehicles capable of providing requested transportation along possible routes based on vehicle location, capacity, and availability’] 
generate a first response instruction, the first response instruction providing data to indicate the pick-up location of the first request message
transmit the first response instruction to the first carrier unit [see at least Paragraph 0034 for reference to the server notifying the transporting vehicle of the new transportation assignment; Figure 2 and related text regarding item 210 ‘Server books requested transportation and notifies vehicle regarding assignment’; Figure 3 and related text regarding item 322 ‘Server books requested transportation and notifies vehicle regarding assignment’]
generate path data and destination data according to the first response instruction and the first request message, the path data identifying a route in the network area from the pick-up location to the destination, the destination data identifying the destination in the network area [see at least Paragraph 0027 for reference to the server evaluates the transportation request information provided by the user and determines transportation options, including available routes of travel (times, paths, etc.) and the charges associated with the various available routes of travel; Paragraph 0029 for reference to the server determines the possible transportation routes based on the transportation request information in which the routes determined are a function of the practical routes available between the two locations based on Street, rail, airport, water port, and other logistical and geographic information maintained in the server database and the vehicles in the system capable of providing the requested transportation; Figure 2 and related text regarding item 202 ‘Server evaluates transportation request information and determines transportation options, including available routes and associated charges’; Figure 3 and related text regarding item 306 ‘Server determines predicted traffic conditions along possible routes based on existing and historical 
transmit the path data and the destination data to the first carrier unit [see at least Paragraph 0034 for reference to the server notifying the transporting vehicle of the new transportation assignment; Figure 2 and related text regarding item 210 ‘Server books requested transportation and notifies vehicle regarding assignment’; Figure 3 and related text regarding item 322 ‘Server books requested transportation and notifies vehicle regarding assignment’]
update the stored carrier unit operating conditions based on the first request message, the first response instruction, and the path data and the destination data [see at least Paragraph 0033 for reference to the server saving transportation request information and information on the determined optimal transportation routes and associated charges in the server memory or database; Paragraph 0034 for reference to the server updating the server memory or database with transportation information and the vehicle assignment, thereby updating the status of the vehicle for future transportation scheduling as well as enhancing the database information to use in subsequent transportation option determinations; Figure 3 and related text regarding item 324 ‘Update server with transportation information and vehicle assignment’] 
Claims 2 and 14
Regarding Claim 2, Hileman discloses the following:
receive a second request message transmitted from a second user device, the second request message providing data to indicate a second pick-up location and a second destination in the network area stored in the memory [see at least Paragraph 0022 for reference to the server maintaining information on the location, capacity, and availability of vehicle including such information as the number of current and predicted passengers or payloads, past routes of vehicle travel, current and future route assignments, vehicle attributes, and capacity based on current and predicted passengers or payloads; Paragraph 0025 for reference to one or several vehicles in a fleet, such as a taxi, bus, or package delivery fleet, but may be any type or size of vehicle capable of meeting the transportation requirements of the present system; Paragraph 0028 for reference to the transportation request information received from a user including the passenger origination and destination (specific address or known transit or transfer center), the preferred travel times (month, week, day, hour or specific time of day), and the number of passengers or type and number of goods to be transported; Paragraph 0034 for reference to if the user declines to select a proposed transaction route, the logic of the system awaiting subsequent transportation requests from the same or a different user; Figure 3 and related text regarding item 320 ‘User requests transportation route?’] 
identify a second carrier unit in the network area available to respond to the second request message based on the second request message and stored carrier unit operating conditions [see at least Paragraph 0029 for reference to the server determining possible transport routes based on the transportation request 
Claims 3 and 15
Regarding Claim 3, Hileman discloses the following:
identify a second carrier unit in the network area available to respond to the first request message based on the first request message and stored carrier unit operating conditions
compare respective availabilities of the first and second carrier units [see at least Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information; Paragraph 0029 for reference to vehicle availability information being updated automatically by the vehicle processor as passengers are added or removed in which the availability related to the existing scheduled pickups and deliveries, including such information as the number of current and predicted passengers or payloads, past routes of vehicle travel, current and future route assignments and capacity based on current and predicted passengers or payloads] 
determine, according to at least the availabilities, one of the first and second carrier units to instruct to respond to the first request message [see at least Paragraph 0029 for reference to the server determining the vehicles in the system capable of providing the requested transportation; Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information; Figure 3 and related text regarding item 304 ‘Server determines vehicle transportation information for vehicles capable of providing requested transportation along possible routes based on vehicle location, capacity, and availability’]
Claims 4 and 16
Regarding Claim 4, Hileman discloses the following:
the first request message further provides data to indicate desired carrier unit characteristics [see at least Paragraph 0028 for reference to the transportation request information received from a user including the passenger origination and destination (specific address or known transit or transfer center), the preferred travel times (month, week, day, hour or specific time of day), and the number of passengers or type and number of goods to be transported; Paragraph 0028 for reference to the transportation request information including the mode of transportation desired, the preferred route taken, and an acceptable cost range; Figure 2 and related text regarding item 200 ‘User requesting transportation contacts server providing them with transportation request information’; Figure 3 and related text regarding item 300 ‘Server receives transportation request information including origination destination, travel time, number of users or type of goods to be transported, and other information’]
Claims 5 and 17
Regarding Claim 5, Hileman discloses the following:
the identification of the first carrier unit in the network area available to respond to the first request message is further based on stored carrier unit characteristics [see at least Paragraph 0029 for reference to the server determining possible transport routes based on the transportation request information including the vehicles in the system capable of providing the requested transportation; Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information, all of which is 
Claims 6 and 18
Regarding Claim 6, Hileman discloses the following:
receive a query for alternate instructions based on a detected obstruction [see at least Paragraph 0030 for reference to the server determining predicted traffic conditions along the possible routes of travel as a function of current and historical traffic conditions along possible transportation routes supported by transportation vehicles; Paragraph 0030 for reference to the server system obtaining current traffic condition information from information sources including traffic data from Department of Transportation flow pattern and Volume cameras and sensors, traffic data received real-time from vehicle or other vehicles, whether part of or independent from transportation system, accident reports obtained from a number of sources, including law enforcement, and traffic data from other public and private sources; Figure 3 and related text regarding item 308 ‘Server determines traffic conditions along routes’] 
generate and transmit alternative instructions including data identifying an alternate path in the network area around the detected obstruction [see at least 

Claims 13-18 are rejected for the same reasons as cited in the above rejection of Claims 1-6. 
Claim 7
Regarding Claim 7, Hileman discloses the following:
the first and second carrier units have distinct carrier unit characteristics [see at least Paragraph 0022 for reference to the server maintaining information on the location, capacity, and availability of vehicle including such information as the number of current and predicted passengers or payloads, past routes of vehicle travel, current and future route assignments, vehicle attributes, and capacity based on current and predicted passengers or payloads; Paragraph 0025 for reference to one or several vehicles in a fleet, such as a taxi, bus, or package delivery fleet, 
Claim 8
Regarding Claim 8, Hileman discloses the following:
the first and second carrier units include corresponding passenger carrier platforms and distinct passenger cabins, respectively [see at least Paragraph 0022 for reference to the server maintaining information on the location, capacity, and avail ability of vehicle, including such information as the number of current and predicted passengers or payloads, past routes of vehicle travel, current and future route assignments, vehicle attributes, and capacity based on current and predicted passengers or payloads; Paragraph 0025 for reference to one or several vehicles in a fleet, such as a taxi, bus, or package delivery fleet, but may be any type or size of vehicle capable of meeting the transportation requirements of the present system; Paragraph 0027 for reference to the user seeing transportation for either a passenger, such as a user, or for a package or other item to be transported for delivery to a specified destination]
Claim 9
Regarding Claim 9, Hileman discloses the following:
one of the first and second carrier units is a passenger carrier unit, and the other of the first and second carrier units is a package delivery device [see at least Paragraph 0025 for reference to one or several vehicles in a fleet, such as a taxi, bus, or package delivery fleet, but may be any type or size of vehicle capable of meeting the transportation requirements of the present system; Paragraph 0027 
Claim 10
Regarding Claim 10, Hileman discloses the following:
identify a first sub-group of a plurality of carrier units, the first sub-group including the first carrier unit [see at least Paragraph 0029 for reference to the server determining possible transport routes based on the transportation request information including the vehicles in the system capable of providing the requested transportation; Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information, all of which is maintained in the server memory or database and updated as necessary to ensure real-time information is available to the server to evaluate new transportation requests; Figure 3 and related text regarding item 302 ‘Server determines possible transportation routes based on transportation request information’ and item 304 ‘Server determines vehicle transportation information for vehicles capable of providing requested transportation along possible routes based on vehicle location, capacity, and availability’; Examiner notes the ‘first sub-group’ as the first selected carrier unit which is chosen by the system to provide requested transportation]

Regarding Claim 11, Hileman discloses the following:
identify localized demand event in the network area [see at least Paragraph 0022 for reference to the server maintaining information of current historical and anticipated traffic conditions along possible routes of travel supported by the vehicle in which historical or anticipated traffic condition information including traffic condition data related to the day of the week, month and season; proximity in time to holidays or scheduled events such as concerts, sports, and road construction work; and information related to users’ prior experiences involving the same or analogous transportation; Figure 3 and related text regarding item 308 for reference to ‘Server determines traffic conditions along routes’]  
generate and transmit event instructions to the first sub-group, wherein identifying the first sub-group is based on carrier unit availability to respond to anticipated demand from the identified localized demand event [see at least Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information, all of which is maintained in the server memory or database and updated as necessary to ensure real-time information is available to the server to evaluate new transportation requests; Paragraph 0034 for reference to the server sending optimal transportation routes and associated charge information to the user; Figure 3 and related text regarding item 302 ‘Server determines possible transportation routes based on transportation request information’ and item 304 ‘Server determines vehicle transportation information for vehicles capable of providing requested 
Claim 12
Regarding Claim 12, Hileman discloses the following:
generate and transmit a grouping of response instructions to the first sub-group, the first sub-group being configured to delegate each of the grouping of response instructions to one of the carrier units of the first sub-group [see at least Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information, all of which is maintained in the server memory or database and updated as necessary to ensure real-time information is available to the server to evaluate new transportation requests; Paragraph 0034 for reference to the server sending optimal transportation routes and associated charge information to the user; Figure 3 and related text regarding item 302 ‘Server determines possible transportation routes based on transportation request information’ and item 304 ‘Server determines vehicle transportation information for vehicles capable of providing requested 
Claim 19
Regarding Claim 19, Hileman discloses the following:
identifying a localized demand event in the network area [see at least Paragraph 0022 for reference to the server maintaining information of current historical and anticipated traffic conditions along possible routes of travel supported by the vehicle in which historical or anticipated traffic condition information including traffic condition data related to the day of the week, month and season; proximity in time to holidays or scheduled events such as concerts, sports, and road construction work; and information related to users’ prior experiences involving the same or analogous transportation; Figure 3 and related text regarding item 308 for reference to ‘Server determines traffic conditions along routes’]
identifying a first sub-group of a plurality of carrier units based on carrier unit availability to respond to anticipated demand from the identified localized demand event, the first sub-group including the first carrier unit [see at least Paragraph 0029 for reference to the server determining possible transport routes based on 
generating and transmitting event instructions to the first sub-group [see at least Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information, all of which is maintained in the server memory or database and updated as necessary to ensure real-time information is available to the server to evaluate new transportation requests; Paragraph 0034 for reference to the server sending optimal transportation routes and associated charge information to the user; Figure 
Claim 20
Regarding Claim 20, Hileman discloses the following:
identifying a first sub-group of a plurality of carrier units, the first sub-group including the first carrier unit [see at least Paragraph 0029 for reference to the server determining possible transport routes based on the transportation request information including the vehicles in the system capable of providing the requested transportation; Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information, all of which is maintained in the server memory or database and updated as necessary to ensure real-time information is available to the server to evaluate new transportation requests; Figure 3 and related text regarding item 302 ‘Server determines possible transportation routes based on transportation request information’ and item 304 ‘Server determines vehicle transportation 
generating and transmitting a grouping of response instructions to the first sub-group, the first sub-group being configured to delegate each of the grouping of response instructions to one of the carrier units of the first sub-group [see at least Paragraph 0029 for reference to the server determining vehicle transportation information for the vehicles capable of providing the requested transportation which is a function of current vehicle location, capacity, and availability information, all of which is maintained in the server memory or database and updated as necessary to ensure real-time information is available to the server to evaluate new transportation requests; Paragraph 0034 for reference to the server sending optimal transportation routes and associated charge information to the user; Figure 3 and related text regarding item 302 ‘Server determines possible transportation routes based on transportation request information’ and item 304 ‘Server determines vehicle transportation information for vehicles capable of providing requested transportation along possible routes based on vehicle location, capacity, and availability’, item 312 ‘Server determines optimal transportation routes based on transportation request information, vehicle transportation information, and predicted traffic conditions’, item 318 ‘Server sends optimal transportation routes and associated charge information to user’, item 324 ‘Update server with transportation information and vehicle assignment’]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20160334797 A1
Ross et al.
SELECTING VEHICLE TYPE FOR PROVIDING TRANSPORT
US 8131307 B2
Lubeck et al.
METHOD FOR REQUESTING TRANSPORTATION SERVICES
US 9959512 B2
Camp et al.
SYSTEM AND METHOD FOR OPERATING A SERVICE TO ARRANGE TRANSPORT AMONGST PARTIES THROUGH USE OF MOBILE DEVICES


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683